DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/03/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/03/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Amendment
This action is in response to the remarks filed on 2/03/2022. The amendments filed on 2/03/2022 are entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Pub. No. 20160166217) hereinafter Davis, in view of Manak et al. (U.S. Pub. No. 20140135623) hereinafter Manak, in view of Arai et al. (U.S. Pub. No. 20170367674) hereinafter Arai, in further view of Martinez-Lorenzo et al. (U.S. Pub. No. 20160120407) hereinafter Martinez-Lorenzo. 
Regarding claim 1, primary reference Davis teaches:
A control device (abstract) comprising: 
performs control to set a force of the compression member ([0024]; [0027], motor controller 130 is configured to compress the breast tissue during both tomosynthesis and ultrasound image acquisitions; [0028]; [0047], compression feedback is also used for controlling the amount of compression) that, in a case in which continuous imaging that captures a radiographic image of a breast compressed by a compression member and then captures an ultrasound image of the breast while maintaining the compressed state is performed ([0021]-[0022]; [0023], multi-modality system including a 

wherein, in a case in which a size of the mammary gland region indicated by the region information is equal to or less than a predetermined size, the processor is configured to change the force of compressing the breast in the capture of the ultrasound image from the first force to the second force ([0039], “In other embodiments, the electrical properties of a wire or wires woven through a mesh material of the paddle 152 may be monitored and used to determine the force per unit area or force per unit distance moved, which may then be compared to a threshold. “; [0040], the compression threshold is calculated from a look-up table which is based upon breast or cup size and this is considered to be an amount of mammary gland which is thus related via the look-up table to the compression threshold. When the curve is optimized this improves patient comfort and allows for overshoot by the compression 
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force ([0039], “In other embodiments, the electrical properties of a wire or wires woven through a mesh material of the paddle 152 may be monitored and used to determine the force per unit area or force per unit distance moved, which may then be compared to a threshold. “; [0040], the compression threshold is calculated from a look-up table which is based upon breast or cup size and this is considered to be an amount of mammary gland which is thus related via the look-up table to the compression threshold. When the curve is optimized this improves patient comfort and allows for 
Primary reference Davis fails to teach:
A memory; and 
A processor that is coupled to the memory and configured to:
Or region information indicating a mammary gland region in the breast on the basis of the radiographic image
in a case in which the size of the mammary gland region indicated by the region information is greater than the predetermined size, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force
However, the analogous art of Manak of an imaging assembly for use with x-ray and ultrasound and a compressed imaged object (abstract) teaches:
A memory ([0019], “Thus, for example, one or more of the functional blocks (e.g., processors, controllers or memories) may be implemented in a single piece of hardware 
A processor that is coupled to the memory ([0019], “Thus, for example, one or more of the functional blocks (e.g., processors, controllers or memories) may be implemented in a single piece of hardware (e.g., a general purpose signal processor or random access memory, hard disk, or the like) or multiple pieces of hardware”; [0091]-[0094]) and configured to:
acquires region information indicating a mammary gland region in the breast on the basis of the radiographic image ([0056], “For example, with reference to FIG. 4, a lesion 410 (or other aspect of interest for which further examination is desired) may be identified by examination of an X-ray image. The region of interest identified for ultrasound scanning may be determined based on the size and position of the lesion 410“, this region of interest is considered to be region of information and is based on an x-ray image which is considered to be a radiographic image; [0062]), 
in a case in which the size of the mammary gland region indicated by the region information is greater than the predetermined size, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force ([0056], the size of the region of interest is based upon a lesion which is of the mammary gland region; [0062], “The region of interest 520 in the illustrated embodiment is positioned and sized so that the lesion 410 is within the region of interest 520. For example, the region of interest 520 may be positioned and sized based on the position of the lesion 410 along with a margin of error to provide a buffer to ensure that the entire lesion 410 is scanned as well 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis to incorporate the determination of a mammary gland region based on a radiographic image and the use of a same compression for both modalities as taught by Manak because with the ultrasound scan performed with the breast 202 in a similar position and/or under similar compression (or, in the case where compression has not been reduced, the same compression) to that for the X-ray scan, improved co-registration is achieved in comparison to typical exams taken at different visits ([0062]). 
Primary reference Davis further fails to teach:
wherein, in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or less than a predetermined amount of mammary gland, the processor is configured to change the force of compressing the breast in the capture of the ultrasound image from the first force to the second force

However, the analogous art of Arai of a breast imaging system with compression of varying positions (abstract) teaches:
wherein, in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or less than a predetermined amount of mammary gland, the processor is configured to change the force of compressing the breast in the capture of the ultrasound image from the first force to the second force ([0166]-[0179] describe a third embodiment that describes the compression force N2 as a second force when the size is less likely to be squeezed as it gets larger. Therefore as shown in figure 16, for a size A or B the second compression force is 50 N which includes all sizes that are equal to or less than this amount of mammary gland.), and
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, the processor is configured to maintain the force of compressing the breast at a different second force ([0166]-[0179] describe a third embodiment that describes the compression force N2 as a second force and that sizes “greater than E” utilize a larger compression force that is a value greater than the predetermined amount. In combination with the teachings of Davis that the force may be maintained based upon 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis and Manak to incorporate the different compression forces based on the size of the mammary gland as taught by Arai because when a compression force to compress the breast was increased to a first compression force N1 and was then reduced to a second compression force N2 less than the first compression force N1 it was possible to effectively reduce the subject's pain caused by the compression of the breast. Thus using dynamic compression based upon breast size provides better comfort to the patient during the imaging procedures ([0110]). 
Primary reference Davis further fails to teach:
wherein the compression member comprises a plate-shaped compression member, and the second force is set to a force such that a development of mammary gland tissues compressed by the first force is substantially unchanged,
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
wherein the compression member comprises a plate-shaped compression member, and the second modality force is set to a force such that a development of breast tissues compressed by the first force is substantially unchanged ([0006]; [0009]; [0066], x-ray compression paddles are considered to be a plate-shaped compression member as shown in figures 2B and 2C; [0083], “The breast or other distribution of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis, Manak, and Arai to incorporate the plate-shaped compression member and second modality force that maintains compression of the breast tissues as taught by Martinez-Lorenzo because ensuring that the tissues as spatially maintained with the compression paddles between both imaging 
Regarding claim 2, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
wherein the second force is set such that an amount of change in a thickness of the breast in a case in which the compressed state is changed from a state in which the breast is compressed with the first force to a state in which the breast is compressed with the second force is equal to or less than a predetermined amount of change ([0022]; [0027], “the compression mechanism 128 may include a motor controller 130 configured to move at least on compression paddle 152 in response to a control or feedback scheme to apply a specified compression to the breast tissue.”; [0038], describes force measurements per unit distance moved for determination of compression stoppage; [0039]; [0040], “Based on these examination specific factors, the appropriate curves may be queried to provide the correct compression threshold values. In such embodiments, the force sensors may provide measures of the trajectory of the paddle 152 on the breast and consultation with the appropriate table or curves may be used to establish when the curve is optimized. In certain embodiments, the system may reduce compression by some nominal amount once the compression 
Regarding claim 3, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
wherein, in a case in which the force is changed from the first force to the second force, the processor is configured to directly reduce the force from the first force to the second force ([0027], describes an overview of the compression mechanism used during image acquisition; [0050]-[0053] describe the automated compression of the compression paddles for breast imaging; [0054], “in some embodiments where differing imaging modalities may benefit from different degrees of compression, the amount of compression may be changed (increased or decreased) between protocols” this is considered to be a first compression force and a second compression force. Furthermore, “Upon completion of the tomosynthesis acquisition, the compression may be reduced or lessened to a level determined to be appropriate for ultrasound imaging (e.g., to a different point on a suitable compression curve selected based on the patient's characteristics)“. With the amount of compression changed from a first force to the second force this is considered to teach to the “directly reduce” claim limitation).
Regarding claim 4, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
wherein, in a case in which the first force is equal to or less than a predetermined value, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force ([0050]-[0053] describe the automated compression of the compression paddles for breast imaging; [0054], “In certain embodiments a single compression event may be employed to acquire breast images using multiple imaging modalities, with compression being fully released (block 306) upon completion of imaging by the last modality.” This is considered to be a maintain of the force of compression the breast between both imaging modalities. Paragraph [0053] refers to the use of a threshold with respect to applying this continued compression throughout both imaging modalities rather than changing the force to a second force with a secondary imaging modality).
Regarding claim 9, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
wherein, in a case in which the capture of the radiographic image is tomosynthesis imaging that irradiates the breast with radiation emitted from a radiation source at different irradiation angles and captures a radiographic image at each irradiation angle using a radiation detector, the processor is configured to change the force of compressing the breast in the capture of the ultrasound image from the first force to the second force ([0021]-[0022]; [0023], multi-modality system including a 
in a case in which the capture of the radiographic image is another multi-modality imaging method, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force ([0021]-[0022]; [0023], multi-modality system including a tomosynthesis system and ultrasound system with breast compression; [0024]-[0026], describe the x-ray imaging components for tomosynthesis which are considered to be radiographic imaging; [0027], the compression of breast tissue is performed during both tomosynthesis and ultrasound image acquisitions; [0028]; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], describes compression of breast tissue for both 
Primary reference Davis fails to teach:
in a case in which the capture of the radiographic image is an imaging method other than the tomosynthesis imaging, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force
However, the analogous art of Manak of an imaging assembly for use with x-ray and ultrasound and a compressed imaged object (abstract) teaches:
in a case in which the capture of the radiographic image is an imaging method other than the tomosynthesis imaging, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force ([0030], obtain a 2-dimensional x-ray image is configured by the system; [0056], the size of the region of interest is based upon a lesion which is of the mammary gland region; [0062], “The region of interest 520 in the illustrated embodiment is positioned and sized so that the lesion 410 is within the region of interest 520. For example, the region of interest 520 may be positioned and sized based on the position of the lesion 410 along with a margin of error to provide a buffer to ensure that the entire lesion 410 is scanned as well as to account for any change in size or position of the lesion 410 due to the reduction of compression in the ultrasound scanning position from the compression position depicted in FIG. 4. “ and “With the ultrasound scan performed with the breast 202 in a similar position and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis, Manak, Arai, and Martinez-Lorenzo to incorporate the 2-D non-tomosynthesis imaging as taught by Manak because it can improve co-registration between modalities when compression stays the same for both imaging modalities ([0062]). 
Regarding claim 10, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further fails to teach:
wherein, in a case in which a time for which the breast is compressed with the first force is equal to or greater than a predetermined value, the processor is configured to change the force of compressing the breast in the capture of the ultrasound image from the first force to the second force, and
 in a case in which the time for which the breast is compressed with the first force is less than the predetermined value, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force
However, the analogous art of Manak of an imaging assembly for use with x-ray and ultrasound and a compressed imaged object (abstract) teaches:

in a case in which the time for which the breast is compressed with the first force is less than the predetermined value, the processor is configured to maintain the force of compressing the breast in the capture of the ultrasound image at the first force, instead of changing the force to the second force ([0048], “For example, if the determined time for the ultrasound scan exceeds a threshold, the upper plate 214 and lower plate 216 may be separated to reduce the amount of compression on the breast 202 to increase patient comfort. However, if the determined time is less than the threshold, then the amount of time under the original amount of compression (e.g., the amount of compression used during the X-ray scan) may be maintained.”; [0056], the size of the region of interest is based upon a lesion which is of the mammary gland 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis, Manak, Arai, and Martinez-Lorenzo to incorporate the compression timing and compression adjustment feature as taught by Manak because the threshold may be selected based on an amount of time a typical patient may experience a tolerable or acceptable amount of discomfort due to compression ([0048]).
Regarding claim 11, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
wherein the processor is configured to change the force from the first force to the second force by moving the compression member in a decompression direction ([0024], compression plate 150 and upper compression plate 152; [0027], the compression of breast tissue is performed during both tomosynthesis and ultrasound image acquisitions; [0028]; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0042]-[0049], further describe the compression system and the adjustment to provide proper compression of imaged tissue; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], describes compression of breast tissue for both 
Regarding claim 12, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
wherein the force of compressing the breast is a compression force of compressing the entire breast, the first force is a first compression force, and the second force is a second compression force ([0024], compression plate 150 and upper compression plate 152; [0027], the compression of breast tissue is performed during both tomosynthesis and ultrasound image acquisitions; [0028]; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0042]-[0049], further describe the compression system and the adjustment to provide proper compression of imaged tissue; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], “in some embodiments where differing imaging modalities may benefit from different degrees of compression, the amount of compression may be changed (increased or decreased) between protocols” this is considered to be a first compression force and a second compression force. Furthermore, “Upon completion of the tomosynthesis acquisition, the compression may be reduced or lessened to a level determined to be appropriate for ultrasound imaging (e.g., to a different point on a suitable compression 
Regarding claim 13, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
wherein the force of compressing the breast is a compression pressure which is a compression force per unit area ([0039], “determine the force per unit area or force per unit distance moved, which may then be compared to a threshold.”; [0055], “to a measure 322 of force or force per unit area.”), the first force is a first compression pressure, and the second force is a second compression pressure (([0024], compression plate 150 and upper compression plate 152; [0027], the compression of breast tissue is performed during both tomosynthesis and ultrasound image acquisitions; [0028]; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0042]-[0049], further describe the compression system and the adjustment to provide proper compression of imaged tissue; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], “in some embodiments where differing imaging modalities may benefit from different degrees of compression, the amount of compression may be changed (increased or decreased) between protocols” this is considered to be a first compression force and a second compression force. Furthermore, “Upon completion of the tomosynthesis acquisition, the compression may be reduced or lessened to a level determined to be appropriate for ultrasound imaging 
Regarding claim 14, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
A radiography system ([0022], tomosynthesis imaging system; [0023]-[0026], multi-modality imaging system 120 which includes a tomosynthesis imaging system with an x-ray source/detector pair) comprising: 
a mammography apparatus that includes a radiation source ([0024], x-ray source 124; [0025], x-ray source 124; [0026]; [0029]), a radiation detector ([0024], x-ray detector 126; [0026], x-ray detector 126; [0029]-[0030]), and a compression member that compresses a breast disposed between the radiation source and the radiation detector ([0023], compression paddle and compression; figure 1 shows the compression plate 152 and 150 located between the radiation source 124 and the radiation detector 126; [0024], upper compression plate or paddle 152 and lower compression plate 150; [0026], “x-ray detector may be disposed immediately or proximately beneath a bottom plate of compression mechanism 128”; [0027]-[0029];   [0037]-[0041], describe a compression imaging system; [0042]-[0056], describe in further detail the compression mechanism as well as the processing features for applying compression throughout a radiographic imaging sequence), and 
that captures a radiographic image of the breast in the compressed state using the radiation detector ([0023]-[0026], describe the use of the x-ray imaging system to 
the control device according to claim 1 that controls the mammography apparatus (see rejection/citations above for claim 1).
Regarding claim 15, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
A medical imaging system (abstract; [0022], tomosynthesis imaging system; [0023]-[0026], multi-modality imaging system 120 which includes a tomosynthesis imaging system with an x-ray source/detector pair) comprising: 
the radiography system according to claim 14 (see rejection/citations above for claim 14); and 
an ultrasonography apparatus that captures an ultrasound image of the breast compressed by the compression member of the mammography apparatus in the radiography system ([0023], ultrasound system; [0027], ultrasound imaging scans; [0028]; [0032], ultrasound imaging subsystem includes an ultrasound probe 160; [0033], ultrasound imaging subsystem; [0034]-[0036], further describe the ultrasound 
Regarding claim 16, the combined references of Davis, Manak, Arai, and Martinez-Lorenzo teach all of the limitations of claim 1. Primary reference Davis further teaches:
A medical imaging system (abstract; [0022], tomosynthesis imaging system; [0023]-[0026], multi-modality imaging system 120 which includes a tomosynthesis imaging system with an x-ray source/detector pair) comprising: 
a medical imaging apparatus that includes a radiation source [0024], x-ray source 124; [0025], x-ray source 124; [0026]; [0029]), a radiation detector ([0024], x-ray detector 126; [0026], x-ray detector 126; [0029]-[0030]), and 
a compression member which compresses a breast disposed between the radiation source and the radiation detector ([0023], compression paddle and compression; figure 1 shows the compression plate 152 and 150 located between the radiation source 124 and the radiation detector 126; [0024], upper compression plate or paddle 152 and lower compression plate 150; [0026], “x-ray detector may be disposed immediately or proximately beneath a bottom plate of compression mechanism 128”; [0027]-[0029];   [0037]-[0041], describe a compression imaging system; [0042]-[0056], describe in further detail the compression mechanism as well as the processing features for applying compression throughout a radiographic imaging sequence), that captures a radiographic image of the breast in the compressed state using the radiation detector ([0023]-[0026], describe the use of the x-ray imaging system to determine a 
that captures an ultrasound image of the breast in the compressed state ([0023], ultrasound system; [0027], ultrasound imaging scans; [0028]; [0032], ultrasound imaging subsystem includes an ultrasound probe 160; [0033], ultrasound imaging subsystem; [0034]-[0036], further describe the ultrasound subsystem which is considered to be an ultrasonography apparatus; [0041], ultrasound imaged 196 generated; [0043]; [0050]-[0054], further describe automated compression with imaging); and 
the control device according to claim 1 that controls the medical imaging apparatus (see rejection/citations above for claim 1).
Regarding claim 17, primary reference Davis teaches:
A control method (abstract; [0022], tomosynthesis imaging system; [0023]-[0026], multi-modality imaging system 120 which includes a tomosynthesis imaging system with an x-ray source/detector pair; [0036]; [0050], “such as by a programmed controller or processor using a motorized mechanism to move or lower the compression paddle”) comprising: 

acquiring mammary gland amount information indicating an amount of mammary gland in the breast ([0052], “The threshold criterion 290 may be derived on the fly or via querying a local or remote look-up table. The threshold criterion may be based on a variety of factors including, but not limited to, one or more of the patient's age, body mass index, breast or cup size, breast density, and so forth. By way of example, in one embodiment information derived from a prior examination or from the patient's medical records such as breast thickness and density information, may be used as an input to an automatic compression calculation which determines and outputs the optimal breast compression for one or more imaging modalities, such as tomosynthesis and ultrasound. If prior examination is not available other, available information (such as body mass index, cup size, and so forth) may be utilized by such an algorithm to determine the desired compression.”), 


performing continuous imaging by capturing an ultrasound image of the breast compressed by the compression member ([0023], ultrasound system; [0027], ultrasound imaging scans; [0028]; [0032], ultrasound imaging subsystem includes an ultrasound probe 160; [0033], ultrasound imaging subsystem; [0034]-[0036], further describe the 
Primary reference Davis fails to teach:
Or region information indicating a mammary gland region in the breast on the basis of the radiographic image
in a case in which the size of the mammary gland region indicated by the region information is greater than the predetermined size, maintaining the force of the compression member compressing the breast at the first force
However, the analogous art of Manak of an imaging assembly for use with x-ray and ultrasound and a compressed imaged object (abstract) teaches:
Or region information indicating a mammary gland region in the breast on the basis of the radiographic image ([0056], “For example, with reference to FIG. 4, a lesion 410 (or other aspect of interest for which further examination is desired) may be identified by examination of an X-ray image. The region of interest identified for ultrasound scanning may be determined based on the size and position of the lesion 410“, this region of interest is considered to be region of information and is based on an x-ray image which is considered to be a radiographic image; [0062]), 
in a case in which the size of the mammary gland region indicated by the region information is greater than the predetermined size, maintaining the force of the compression member compressing the breast at the first force ([0056], the size of the region of interest is based upon a lesion which is of the mammary gland region; [0062], “The region of interest 520 in the illustrated embodiment is positioned and sized so that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis to incorporate the determination of a mammary gland region based on a radiographic image and the use of a same compression for both modalities as taught by Manak because with the ultrasound scan performed with the breast 202 in a similar position and/or under similar compression (or, in the case where compression has not been reduced, the same compression) to that for the X-ray scan, improved co-registration is achieved in comparison to typical exams taken at different visits ([0062]). 
Primary reference Davis further fails to teach:
wherein, in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or less than a predetermined amount of 
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, maintaining the force of the compression member compressing the breast at the first force
However, the analogous art of Arai of a breast imaging system with compression of varying positions (abstract) teaches:
wherein, in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or less than a predetermined amount of mammary gland, changing the force of the compression member compressing the breast from the first force to a second force lower than the first force while maintaining the compressed state ([0166]-[0179] describe a third embodiment that describes the compression force N2 as a second force when the size is less likely to be squeezed as it gets larger. Therefore as shown in figure 16, for a size A or B the second compression force is 50 N which includes all sizes that are equal to or less than this amount of mammary gland.), and
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, maintaining the force of the compression member compressing the breast at the first force ([0166]-[0179] describe a third embodiment that describes the compression force N2 as a second force and that sizes “greater than E” utilize a larger compression force 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis and Manak to incorporate the different compression forces based on the size of the mammary gland as taught by Arai because when a compression force to compress the breast was increased to a first compression force N1 and was then reduced to a second compression force N2 less than the first compression force N1 it was possible to effectively reduce the subject's pain caused by the compression of the breast. Thus using dynamic compression based upon breast size provides better comfort to the patient during the imaging procedures ([0110]). 
Primary reference Davis further fails to teach:
wherein the compression member comprises a plate-shaped compression member, and the second force is set to a force such that a development of mammary gland tissues compressed by the first force is substantially unchanged,
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
wherein the compression member comprises a plate-shaped compression member, and the second modality force is set to a force such that a development of breast tissues compressed by the first force is substantially unchanged ([0006]; [0009]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis, Manak, and Arai to incorporate the plate-shaped compression member and second modality force that maintains 
Regarding claim 18, primary reference Davis teaches:
A non-transitory storage medium storing a program that causes a computer to perform a control processing ([0021], “pre-programed scan protocol in an automated manner”; [0022]-[0024], provide an overview of imaging system components that would be utilized for control processing; [0036]; [0050], “such as by a programmed controller or processor using a motorized mechanism to move or lower the compression paddle”), the control processing comprising: 
capturing a radiographic image of a breast compressed by a compression member with a first force ([0027], describes an overview of the compression mechanism used during image acquisition; [0050]-[0053] describe the automated compression of the compression paddles for breast imaging; [0054], “in some embodiments where differing imaging modalities may benefit from different degrees of compression, the amount of compression may be changed (increased or decreased) between protocols” this is considered to be a first compression force and a second compression force. Furthermore, “Upon completion of the tomosynthesis acquisition, the compression may 
acquiring mammary gland amount information indicating an amount of mammary gland in the breast ([0052], “The threshold criterion 290 may be derived on the fly or via querying a local or remote look-up table. The threshold criterion may be based on a variety of factors including, but not limited to, one or more of the patient's age, body mass index, breast or cup size, breast density, and so forth. By way of example, in one embodiment information derived from a prior examination or from the patient's medical records such as breast thickness and density information, may be used as an input to an automatic compression calculation which determines and outputs the optimal breast compression for one or more imaging modalities, such as tomosynthesis and ultrasound. If prior examination is not available other, available information (such as body mass index, cup size, and so forth) may be utilized by such an algorithm to determine the desired compression.”), 
in a case in which a size of the mammary gland region indicated by the region information is equal to or less than a predetermined size, changing the force of the compression member compressing the breast from the first force to a second force lower than the first force while maintaining the compressed state ([0039], “In other embodiments, the electrical properties of a wire or wires woven through a mesh material of the paddle 152 may be monitored and used to determine the force per unit area or force per unit distance moved, which may then be compared to a threshold. “; [0040], the compression threshold is calculated from a look-up table which is based upon 
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, maintaining the force of the compression member compressing the breast at the first force ([0039], “In other embodiments, the electrical properties of a wire or wires woven through a mesh material of the paddle 152 may be monitored and used to determine the force per unit area or force per unit distance moved, which may then be compared to a threshold. “; [0040], the compression threshold is calculated from a look-up table which is based upon breast or cup size and this is considered to be an amount of mammary 
performing continuous imaging by capturing an ultrasound image of the breast compressed by the compression member ([0021]-[0022]; [0023], multi-modality system including a tomosynthesis system and ultrasound system with breast compression; [0024]-[0026], describe the x-ray imaging components for tomosynthesis which are considered to be radiographic imaging; [0027], the compression of breast tissue is performed during both tomosynthesis and ultrasound image acquisitions; [0028]; [0034]; [0037]-[0041] discuss an overview of imaging based on compression values and compression forces applied to the breast tissue throughout imaging; [0050]-[0053], discuss an automated compression step for compression breast tissue of a patient undergoing imaging via tomosynthesis and ultrasound; [0054], describes compression of breast tissue for both imaging modalities and then fully release of compression following imaging scans).

Or region information indicating a mammary gland region in the breast on the basis of the radiographic image
in a case in which the size of the mammary gland region indicated by the region information is greater than the predetermined size, maintaining the force of the compression member compressing the breast at the first force
However, the analogous art of Manak of an imaging assembly for use with x-ray and ultrasound and a compressed imaged object (abstract) teaches:
Or region information indicating a mammary gland region in the breast on the basis of the radiographic image ([0056], “For example, with reference to FIG. 4, a lesion 410 (or other aspect of interest for which further examination is desired) may be identified by examination of an X-ray image. The region of interest identified for ultrasound scanning may be determined based on the size and position of the lesion 410“, this region of interest is considered to be region of information and is based on an x-ray image which is considered to be a radiographic image; [0062]), 
in a case in which the size of the mammary gland region indicated by the region information is greater than the predetermined size, maintaining the force of the compression member compressing the breast at the first force ([0056], the size of the region of interest is based upon a lesion which is of the mammary gland region; [0062], “The region of interest 520 in the illustrated embodiment is positioned and sized so that the lesion 410 is within the region of interest 520. For example, the region of interest 520 may be positioned and sized based on the position of the lesion 410 along with a margin of error to provide a buffer to ensure that the entire lesion 410 is scanned as well 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis to incorporate the determination of a mammary gland region based on a radiographic image and the use of a same compression for both modalities as taught by Manak because with the ultrasound scan performed with the breast 202 in a similar position and/or under similar compression (or, in the case where compression has not been reduced, the same compression) to that for the X-ray scan, improved co-registration is achieved in comparison to typical exams taken at different visits ([0062]). 
Primary reference Davis further fails to teach:
wherein, in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or less than a predetermined amount of mammary gland, changing the force of the compression member compressing the breast from the first force to a second force lower than the first force while maintaining the compressed state

However, the analogous art of Arai of a breast imaging system with compression of varying positions (abstract) teaches:
wherein, in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or less than a predetermined amount of mammary gland, changing the force of the compression member compressing the breast from the first force to a second force lower than the first force while maintaining the compressed state ([0166]-[0179] describe a third embodiment that describes the compression force N2 as a second force when the size is less likely to be squeezed as it gets larger. Therefore as shown in figure 16, for a size A or B the second compression force is 50 N which includes all sizes that are equal to or less than this amount of mammary gland.), and
in a case in which the amount of mammary gland indicated by the mammary gland amount information is more than the predetermined amount of mammary gland, maintaining the force of the compression member compressing the breast at the first force ([0166]-[0179] describe a third embodiment that describes the compression force N2 as a second force and that sizes “greater than E” utilize a larger compression force that is a value greater than the predetermined amount. In combination with the teachings of Davis that the force may be maintained based upon characteristics such as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis and Manak to incorporate the different compression forces based on the size of the mammary gland as taught by Arai because when a compression force to compress the breast was increased to a first compression force N1 and was then reduced to a second compression force N2 less than the first compression force N1 it was possible to effectively reduce the subject's pain caused by the compression of the breast. Thus using dynamic compression based upon breast size provides better comfort to the patient during the imaging procedures ([0110]). 
Primary reference Davis further fails to teach:
wherein the compression member comprises a plate-shaped compression member, and the second force is set to a force such that a development of mammary gland tissues compressed by the first force is substantially unchanged,
However, the analogous art of Martinez-Lorenzo of a tomographic imaging device for a distribution of tissues (abstract) teaches:
wherein the compression member comprises a plate-shaped compression member, and the second modality force is set to a force such that a development of breast tissues compressed by the first force is substantially unchanged ([0006]; [0009]; [0066], x-ray compression paddles are considered to be a plate-shaped compression member as shown in figures 2B and 2C; [0083], “The breast or other distribution of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and radiographic compression imaging system of Davis, Manak, and Arai to incorporate the plate-shaped compression member and second modality force that maintains compression of the breast tissues as taught by Martinez-Lorenzo because ensuring that the tissues as spatially maintained with the compression paddles between both imaging 

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the applicant’s arguments on page 15 of the remarks, the applicant argues that Manak cannot be combined with Davis and Arai without changing the way they operate. In the current rejections, the reference of Martinez-Lorenzo is utilized to teach to the additional claim limitation and therefore the argument for combining the previous prior art references is not applicable to the cited portions of the references utilized to teach to the claimed invention. The Manak teachings of indicating a mammary gland region and compression determination based on a size of the mammary gland utilized in the current rejections are combined for improved co-registration and therefore the applicant’s arguments directed towards thickness measurements based on x-ray and the “development of mammary gland tissues 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.A.F./Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793